 

Exhibit 10.35

 

SECOND AMENDMENT TO THE STRATEGIC ALLIANCE AGREEMENT

Effective Date: February 16, 2018

 

THIS SECOND AMENDMENT TO THE STRATEGIC ALLIANCE AGREEMENT (this “Amendment”), is
entered into by and between Iovance Biotherapeutics, Inc., a Delaware
corporation and successor in interest to Lion Biotechnologies, Inc., with a
place of business located at 999 Skyway Road, Suite 150, San Carlos, CA 94070
(“Iovance”), and The University of Texas M. D. Anderson Cancer Center, with a
place of business located at 1515 Holcombe Blvd., Houston, TX 77030 (“MD
Anderson”), a member institution of The University of Texas System, as of the
date set forth above (the “Effective Date”). Iovance and MD Anderson may each be
referred to as a “Party” or together, the “Parties”. Unless otherwise defined in
this Amendment, all capitalized terms shall have the meaning ascribed to them in
the Original Agreement (as defined hereinafter).

 

WHEREAS, the Parties have entered into a Strategic Alliance Agreement effective
April 17, 2017, as amended by the First Amendment to the Strategic Alliance
Agreement effective August 2, 2017 (collectively, the “Original Agreement”); and

 

WHEREAS, the Parties now desire to amend the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree to be legally bound as follows:

 

1.           Section 1.3 shall be deleted in its entirety and replaced with the
following:

 

1.1        JSC Responsibilities. The main task of the JSC will be to oversee the
Collaboration. In order to achieve the objectives of the Collaboration, the JSC
will oversee each Study under the Collaboration. The JSC will provide technical,
scientific, clinical, and regulatory guidance regarding the Studies and will be
responsible for monitoring the progress of the Studies. Each JSC meeting will
include an agenda item related to the safety of the Studies and dedicate
sufficient time to discuss safety concerns, safety updates or specific safety
issues that have occurred during the performance of the Studies (“Safety
Review”). In addition, the JSC agrees to meet quarterly (or more frequently
should a specific Study safety event or finding require additional review,
provided that each Party mutually agrees to such meeting, with such prompt
agreement not to be unreasonably withheld) to review Study safety concerns,
findings or events that are reasonably deemed by either or both parties as
serious or urgent. In accordance with the aforementioned sentence, the JSC shall
promptly schedule such meetings upon reasonable request at a time that is
mutually agreeable to both Parties, which shall be conducted in person at a
mutually agreeable location or via teleconference. The JSC will also be
responsible for coordinating resolution of problems arising during the
performance of the Studies or in the Collaboration as a whole. Additional
members may be invited by the JSC on a case by case basis should discussion of
certain topics require so; provided, that such members will be subject to
written obligations of confidentiality and non-use at least as strict as those
set forth in Section 5 of the Agreement.

 

2.           Section 2.3(e) shall be deleted in its entirety and replaced with
the following:

 

(e)       MD Anderson and Principal Investigator shall be responsible for
reporting and tracking of all adverse events with respect to a Study (each an
“AE” and collectively, the “AEs”) in compliance with all MD Anderson policies
and procedures, all Laws, and each applicable Protocol. Principal Investigator
shall be responsible for updating all AEs, including any expedited safety
reports. Any serious adverse events with respect to a Study (each an “SAE” and
collectively the “SAEs”) that are serious, related and unexpected will be
thoroughly documented in a report and submitted to the MD Anderson
Investigational New Drug Office (“IND Office”) within twenty-four (24) hours of
the Principal Investigator’s or MD Anderson’s awareness of the SAE. Any SAEs
that are not defined as serious, related and unexpected shall be thoroughly
documented in a report and submitted to the IND Office within five (5) days of
the Principal Investigator’s or MD Anderson’s awareness of the SAE. All reports
will be redacted to delete any patient identifying information and shall be
electronically delivered to Iovance at iovancesafety@iovance.com promptly after
submission to the IND Office. Within twenty-four (24) hours of receipt of a
report related to SAEs that are serious, related and unexpected, and where
deemed necessary by Iovance in its sole discretion, Iovance will provide any
comments to Principal Investigator. For all other reports, where deemed
necessary by Iovance in its sole discretion, Iovance will provide its comments
promptly to the Principal Investigator. The Principal Investigator will review
Iovance’s comments and shall provide such comments to the IND Office. Any
updated information shall be submitted by the Principal Investigator as a
follow-up SAE report. Iovance will have a reasonable opportunity to discuss any
AE or SAE with Principal Investigator promptly if reasonably requested.

 

 

 

  

Principal Investigator shall provide a list of all safety events that occurred
in the performance of the Study to Iovance once per month, which may include,
SAEs, special situation reports, and AEs.  At Iovance’s reasonable request,
Principal Investigator shall provide additional relevant information related to
any such safety event, SAE, or special situation report. Additionally, the
Principal Investigator will promptly provide Iovance with all relevant
information in his/her possession or control as may be reasonably needed to
assist Iovance in the identification and resolution of problems or unexpected
occurrences involving the Study Drug (as defined in an applicable Study Order)
or its use in the applicable Study.

 

MD Anderson and Iovance will share information with each other relating to any
Study findings that may impact the safety of the Study Drug, including how the
Study Drug may adversely affect the health and safety of any Study patient,
influence the conduct of a Study, alter an IRB’s approval to continue a Study,
or affect the willingness of a patient to continue participation in the Study.

 

If a Data Safety Monitoring Board (“DSMB”) is engaged by MD Anderson in
connection with a Study, any DSMB recommendations related to any Study shall be
provided to Iovance promptly upon request. MD Anderson represents and certifies
that (a) its DSMB operates and functions in an independent manner in accordance
with applicable Laws and FDA guidance, and (b) if a DSMB is engaged by MD
Anderson to oversee any Study, the DSMB shall consider the unique nature of such
Study in connection with its review of the Study data.

 

3.           All references to “LBIO” in the Original Agreement are hereby
deleted and replaced by “Iovance”.

 

4.           Section 9.5 is amended to replace “Lion Biotechnologies, Inc.” with
“Iovance Biotherapeutics, Inc.” and to replace “legal@lionbio.com” with
“legal@iovance.com”.

 

5.           Section 4.3(d) is amended to add the following sentence at the end
of the paragraph: “MD Anderson shall submit all invoices by electronic mail to
ap@iovance.com”.

 

6.           In the event of any inconsistency or conflict between the terms of
this Amendment and the terms of the Original Agreement, the terms of this
Amendment shall control.

 

7.          This Amendment, together with the Original Agreement, constitutes
the final and complete expression of the parties with respect to the subject
matter hereof. This Amendment may not be amended except by a written instrument
duly executed and delivered by each of the parties.

 

8.           Except as expressly amended by this Amendment, all of the terms and
conditions of the Original Agreement shall remain unchanged and in full force
and effect as set forth therein.

 

9.           This Amendment may be executed in any number of counterparts,
including by electronic portable document format (PDF) exchange, each of which
shall be deemed an original as against any Party whose signature appears
thereon, but all of which, taken together, shall constitute one and the same
instrument, with the same effect as though such signatures were on the same
instrument.

 

[Signature page follows]

 

 2 

 

  

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Amendment.

 

IOVANCE BIOTHERAPEUTICS, INC.  

THE UNIVERSITY OF TEXAS

M. D. ANDERSON CANCER CENTER

      By:  /s/ Maria Fardis   By:  /s/ Ben Melson Authorized Signature  
Authorized Signature       Maria Fardis, Ph.D., M.B.A.   Ben Melson Printed Name
  Printed Name       President and Chief Executive Officer   Sr. Vice President
and Chief Financial Officer Title   Title       ACKNOWLEDGED FOR STUDY ORDER 1:
  ACKNOWLEDGED FOR STUDY ORDER 2:       PRINCIPAL INVESTIGATOR   PRINCIPAL
INVESTIGATOR        By:   /s/ Amir A. Jazaeri   By:   /s/ Amir A. Jazaeri

Signature

 

  Signature Amir A. Jazaeri, M.D.   Amir A. Jazaeri, M.D. Printed Name   Printed
Name       Ad Interim Chair, Dept of Gynecologic Oncology   Ad Interim Chair,
Dept of Gynecologic Oncology Title   Title

 

 3 

